—In an action to foreclose a mortgage, nonparty Richard Ayanru appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated March 26, 1997, which denied his motion, inter alia, to (1) enjoin the plaintiff from “harassing” him and his family, (2) vacate a judgment of foreclosure and sale of the same, court dated July 10, 1996, and (3) vacate a deed to the subject property executed on December 3, 1996, in favor of the plaintiff.
Ordered that the order is affirmed, with costs.
The appellant is a tenant in a building which was foreclosed upon by the plaintiff. The appellant seeks, inter alia, to have the judgment of foreclosure and sale vacated on the ground that the plaintiff failed to serve him with the complaint in the foreclosure action. However, the plaintiffs failure to serve the *265appellant does not nullify the judgment of foreclosure and sale (see, Nationwide Assocs. v Brunne, 216 AD2d 547; 585 A.P. Lenox Assocs. v V.O.C. Check Cashing Co., 194 AD2d 380; In re Comcoach Corp., 698 F2d 571; Markantonis v Madlan Realty Corp., 262 NY 354).
The appellant’s remaining contention is without merit (see, RPAPL 231). Rosenblatt, J. P., Ritter, Sullivan and Goldstein, JJ., concur.